Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about May 17, 2000, which denied respondent mother’s motion to vacate an order of disposition granting full custody of the subject child to the maternal grandparents, unanimously affirmed, without costs.
The order of disposition was granted on February 9, 2000, on grounds of child abuse, when respondent refused to appear at the hearing, which had been ordered after respondent’s prior default at the earlier dispositional hearing had been vacated. *312On the motion to vacate, the record amply supports the court’s finding that respondent willfully failed to appear for the hearing without reasonable excuse (Family Ct Act § 1042; see also Matter of Ashley Marie M., 287 AD2d 333 [2001]; Matter of “Male” Jones, 128 AD2d 403 [1987]). We have considered all of respondent’s contentions on this appeal and find them to be without merit. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Gonzalez, JJ.